                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


INTERNATIONAL BROTHERHOOD                 :
 OF ELECTRICAL WORKERS                    :
 LOCAL UNION NO. 654                      :
HEALTH AND WELFARE FUND et al.,           :              Civil Action
               Plaintiffs,                :              No. 18-5534
                                          :
                    v.                    :
                                          :
TINA HUDLOW et al.,                       :
                Defendants.               :


                                     MEMORANDUM

McHUGH, J.                                                                     March 26, 2019

      This is an interpleader action where a union benefits plan seeks to pay into court the

proceeds of a life insurance policy because of a dispute as to the lawful beneficiary. A

stakeholder may properly seek interpleader if it is facing competing claims for insurance

proceeds and had no fault in causing the controversy. Prudential Ins. Co. of Am. v. Hovis,

553 F.3d 258, 263 (3d Cir. 2009). Typically, interpleader shields the stakeholder from the

competing claims to the interpleaded funds, allowing the stakeholder to exit the litigation and

have the defendants themselves determine who is entitled to the funds. Id. at 264. Under the

modern rule, the stakeholder may be kept in the litigation for counterclaims based on liability

independent from the controversy. Id.

      In its decision in Hovis, the Third Circuit explained that interpleader protection may

even extend to counterclaims that facially appear to be based on independent liability. Id. at

259. There, the beneficiary of a life insurance policy was changed from the decedent’s son to

her fiancé, who was also the agent who sold her the insurance policy. Id. at 259-60. The

fiancé submitted the policy changes to the insurer, requesting that they be processed on an

                                              1
expedited basis due to the decedent’s terminal condition. Id. at 260. The insurer, however,

did not process the changes immediately because the fiancé did not seek an exception to the

insurer’s policy prohibiting its agents from having an interest in an insurance policy unless

they are members of the decedent’s immediate family. Id. While the insurer was concluding

an internal investigation, the decedent’s son, and prior beneficiary, informed the insurer that

he intended to file a claim and expressed a belief that the change in beneficiary was

fraudulent. Id. at 261. The insurer then sought interpleader action to resolve who was

entitled to the funds. Id. The fiancé responded with counterclaims for, inter alia, breach of

contract and breach of fiduciary duty on the basis that the insurer failed to process the change

in beneficiary in a timely manner. Id.

      The Third Circuit determined that the insurer had properly brought the interpleader

action and that interpleader shielded it from the fiancé’s counterclaims. First, the insurer was

not at fault for the controversy because the controversy arose from the “unmistakable

appearance of impropriety” surrounding the beneficiary change, and the subsequent claim,

rather than the failure of the insurer to quickly comply. Id. at 263. Second, interpleader

prevented the counterclaims because they were not based on liability independent from the

controversy. Rather they arose out of the refusal to find in the fiancé’s favor and pay out his

claim: had the insurer immediately paid the fiancé, the son would have objected. Id. at 264-

65. “Where a stakeholder is allowed to bring an interpleader action, rather than choosing

between adverse claimants, its failure to choose between the adverse claimants (rather than

bringing an interpleader action) cannot itself be a breach of a legal duty.” Id. at 265.

      Hovis is analogous to this case and compels me to find both that Plaintiffs’ interpleader

action is proper, and that Defendant’s counterclaims against Plaintiffs are barred. First, as in

Hovis, there is no indication that Plaintiffs’ are at fault for the controversy. The Defendants’

                                               2
competing claims arise from the following facts: the decedent died before the finalization of

his divorce from one of the claimants, which included a property settlement agreement that

may or may not have impacted her rights to the policy, and the insurer received a beneficiary

change after the decedent’s death. Additionally, the insurer noted discrepancies in each of the

two beneficiary designations that had been executed by the decedent. Under these facts,

Plaintiff’s refusal to choose between the Defendant’s was warranted, rendering interpleader

proper.

      Second, like Hovis, the Defendant’s counterclaims are based on Plaintiffs’ alleged

failure to timely process a beneficiary change where the propriety of the claim was open to

question. Plaintiffs hesitated because the beneficiary change designation was received after

the decedent’s death and there were discrepancies compared with the prior designation. Had

Plaintiffs changed the beneficiary designation in favor of Ms. Winters, the dispute would not

have been resolved, but simply taken a different form, with Ms. Hudlow asserting her claim

to the proceeds. Plaintiffs have appropriately declined to resolve this dispute, and through

interpleader seek to have a court make a determination as to the lawful beneficiary. Given the

nature of the counterclaims, the interpleader action shields Plaintiffs from liability.

      An appropriate order will issue.



                                                          /s/ Gerald Austin McHugh
                                                    United States District Judge




                                                3
